Mr. Justice Van Oksdtcl
delivered the opinion of the Court:
This is an appeal by Even L. Knudsen, from the decision of the Commissioner of Patents in an interference proceeding. The invention here involved relates to an improvement in methods of treating meats. The issue is in two counts, as follows :
“1. A method of securing joint meat which consists in first inclosing the same in a close fitting jacket of porous elastic material and then subjecting it to the action of heat and smoke.
“2. The process for curing joint meat, consisting in inclosing the joint in an elastic, porous jacket of stockinet and then heating and smoking the same, whereby the jacket exerts a constant pressure upon the meat during shrinkage and prevents cracking of the butt.”
Appellee, John J. Eitzgerald, is the senior party, and has been held by all the tribunals of the Patent Office entitled to priority. No questions of law are presented; and, while the testimony is somewhat conflicting, we find nothing which would justify us in setting aside the rule that, where all the tribunals of the Patent Office agree upon the facts, the finding, in the absence of manifest error, will not be overruled by this court. Nor would any good purpose be achieved by reviewing the evidence, which has been done at great length and with commendable fairness by the tribunals below.
The decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required. Affirmed.